Exhibit 99 For Release: October 31, 2008 Investor: Tim Thorp Contact: 218-723-3953 tthorp@allete.com NEWS ALLETE reports third quarter results; reaffirms 2008 earnings guidance DULUTH, Minn. ALLETE (NYSE: ALE) today reported third quarter 2008 earnings of 85 cents per share, compared with 58 cents in the same period a year ago. Third quarter 2008 net income was $24.7 million on revenue of $201.7 million. In the comparable period a year ago, ALLETE recorded net income of $16.5 million and revenue of $200.8 million. “We remain on track to meet our full-year earnings targets,” said ALLETE Chairman, President and CEO Don Shippar. “We expect year-end earnings to be within the range of $2.70 to $2.90 per share.” Net income from ALLETE’s Regulated Utility segment was $16.7 million, compared to $13 million in the third quarter of 2007. The quarterly results reflected the first electric base rate increases since 1994, which are intended to recover increased expenses, including those related to capital expenditures. Earnings on ALLETE’s investment in the American Transmission Company improved due to a growing investment balance, and ALLETE’s Real Estate business was profitable despite an extremely difficult market environment. Quarterly results for ALLETE’s “other” segment included $4.4 million, or 15 cents per share, related to the positive resolution of two outstanding tax issues. Shippar said that the company’s balance sheet is solid and ALLETE has sufficient capital availability through the immediate term. “Our strong liquidity position will allow Minnesota Power to continue making significant capital investments in emission reductions and renewable energy initiatives.” ALLETE’s corporate headquarters are located in Duluth, Minnesota. More information about the company is available on ALLETE’s Web site, www.allete.com. The statements contained in this release and statements that ALLETE may make orally in connection with this release that are not historical facts, are forward-looking statements. Actual results may differ materially from those projected in the forward-looking statements. These forward-looking statements involve risks and uncertainties and investors are directed to the risks discussed in documents filed by ALLETE with the Securities and Exchange Commission. ### ALLETE, Inc. Consolidated Statement of Income For the Periods Ended September 30, 2008 and 2007 Millions Except Per Share Amounts-Unaudited Quarter Ended Year to Date 2008 2007 2008 2007 Operating Revenue $201.7 $200.8 $604.9 $629.4 Operating Expenses Fuel and Purchased Power 81.0 91.8 242.3 262.4 Operating and Maintenance 73.4 72.1 239.6 231.3 Depreciation 13.5 12.2 39.1 35.8 Total Operating Expenses 167.9 176.1 521.0 529.5 Operating Income 33.8 24.7 83.9 99.9 Other Income (Expense) Interest Expense (7.5) (6.3) (21.4) (18.7) Equity Earnings in ATC 4.2 3.2 11.2 9.3 Other 2.8 3.2 13.9 11.9 Total Other Income (Expense) (0.5) 0.1 3.7 2.5 Income Before Minority Interest and Income Taxes 33.3 24.8 87.6 102.4 Income Tax Expense 8.4 8.1 28.3 35.4 Minority Interest 0.2 0.2 0.3 1.6 Net Income $24.7 $16.5 $59.0 $65.4 Average Shares of Common Stock Basic 29.1 28.5 28.9 28.2 Diluted 29.3 28.5 29.0 28.3 Basic Earnings Per Share of Common Stock $0.85 $0.58 $2.04 $2.31 Diluted Earnings Per Share of Common Stock $0.85 $0.58 $2.04 $2.31 Dividends Per Share of Common Stock $0.43 $0.41 $1.29 $1.23 Consolidated Balance Sheet Millions-Unaudited Sep. 30, Dec. 31, Sep. 30, Dec. 31, 2008 2007 2008 2007 Assets Liabilities and Shareholders' Equity Cash and Short-Term Investments $78.1 $46.4 Current Liabilities $135.8 $137.1 Other Current Assets 141.7 168.1 Long-Term Debt 537.2 410.9 Property, Plant and Equipment 1,292.4 1,104.5 Other Liabilities 374.9 353.6 Investments 213.3 213.8 Shareholders' Equity 799.7 742.6 Other 122.1 111.4 Total Assets $1,847.6 $1,644.2 Total Liabilities and Shareholders' Equity $1,847.6 $1,644.2 Quarter Ended Year to Date September 30, September 30, ALLETE, Inc. 2008 2007 2008 2007 Income (Loss) Millions Regulated Utility $16.7 $13.0 $40.0 $37.9 Non-regulated Energy Operations 0.9 0.6 2.3 3.4 ATC 2.5 1.9 6.5 5.6 Real Estate 0.2 0.6 2.2 15.2 Other 4.4 0.4 8.0 3.3 Net Income $24.7 $16.5 $59.0 $65.4 Diluted Earnings Per Share $0.85 $0.58 $2.04 $2.31 Statistical Data Corporate Common Stock High $49.00 $50.05 $49.00 $51.30 Low $38.05 $38.60 $33.76 $38.60 Close $44.50 $44.76 $44.50 $44.76 Book Value $25.32 $23.50 $25.32 $23.50 Kilowatt-hours Sold Millions Regulated Utility Retail and Municipals Residential 252.1 258.8 853.9 832.1 Commercial 360.5 360.5 1,027.7 1,033.6 Municipals 243.0 255.7 742.5 751.3 Industrial 1,854.1 1,775.8 5,466.2 5,215.2 Other 20.5 21.5 62.0 62.8 Total Retail and Municipal 2,730.2 2,672.3 8,152.3 7,895.0 Other Power Suppliers 464.8 571.9 1,244.0 1,608.8 Total Regulated Utility 3,195.0 3,244.2 9,396.3 9,503.8 Non-regulated Energy Operations 60.6 60.7 168.9 184.2 Total Kilowatt-hours Sold 3,255.6 3,304.9 9,565.2 9,688.0 Real Estate Town Center Development Project Non-residential Square Footage Sold - 50,000 - 474,476 Residential Units - - - 130 Palm Coast Park Development Project Non-residential Square Footage Sold - - - 40,000 Residential Units - - - 406 Other Land Acres Sold 1 83 52 450 This exhibit has been furnished and shall not be deemed “filed” for purposes of Section18 of the Securities Exchange Act of 1934, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, except as shall be expressly set forth by specific reference in such filing.
